Citation Nr: 9907601	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-49 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York,
 New York


THE ISSUE

Entitlement to an effective date earlier than May 29, 1996 
for the assignment of a compensable rating for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active duty for training from March 1 to 
August 7, 1974 and active service from May 1977 to August 
1982.  He also has reported additional active service from 
November 1986 to March 1992 which has not been verified by 
the service department.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
RO which assigned a 30 percent evaluation for the veteran's 
service-connected right knee disorder effective May 29, 1996.  
In January 1997, the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO, a transcript of 
which is of record.  The Veteran again appeared and gave 
testimony at a hearing at the RO in September 1998 before the 
undersigned Board member.  A transcript of this hearing is 
also of record.  

The case is before the Board for appellate review at this 
time.  


REMAND

In October 1983, the RO granted service connection for 
chondromalacia of the right knee.  In this rating action, the 
RO also denied service connection for the postoperative 
residuals of an arthrotomy repair of the medial and lateral 
ligaments of the right knee as residuals of a post-service 
automobile accident.  In a letter dated in November 1983, the 
RO informed the veteran that service connection had been 
denied for residuals of an injury to the right knee sustained 
in an automobile accident.  However, the November 1983 letter 
did not clearly inform the veteran as to the nature of the 
right knee disability for which service connection had been 
granted.  

The veteran has reported that he had active service with The 
Army National Guard from November 1986 to March 1992.  This 
period of active service has not been verified by the service 
department and such verification should be accomplished prior 
to further appellate consideration of this case.  

In a rating decision of April 1993, the RO denied entitlement 
to a compensable rating for the veteran's service-connected 
chondromalacia.  The veteran was informed of this decision by 
letter dated in April 1993.  He did not submit a timely 
notice of disagreement from this rating action which 
subsequently became final.  

In January 1994, the veteran was afforded a VA orthopedic 
examination of his right knee.  Evaluation revealed range of 
right knee motion to be from 0 to 90 degrees.  No ligamentous 
laxity or effusion in the right knee was noted.  There was a 
surgical scar over the medial aspect of the right knee.  It 
was reported that the veteran was unable to squat because of 
back and knee pain.  

In a rating decision of May 1994, the RO again denied 
entitlement to a compensable rating for chondromalacia of the 
right knee.  In a June 1994 letter, the RO informed the 
veteran of an unrelated matter but failed to inform him of 
the May 1994 denial of a compensable rating for his service-
connected right knee disability.  

In a July 1994 letter to the RO, the veteran's representative 
inquired about the completion of the VA examination of 
January 1994 in regard to an issue which is not currently 
before the Board.  In this letter, the representative also 
stated that the veteran was unaware that he had failed to 
complete the January 1994 VA examination of his knee.  
Another examination was requested.  Review of the record 
reveals no indication that the RO ever responded to the July 
1994 letter from the veteran's representative.  On May 29, 
1996, the RO received a letter from the veteran in which he 
indicated that he wished to claim an increased rating for his 
knee condition since it had worsened.  In this letter, the 
veteran made reference to the July 1994 letter from his 
representative.  

Following a VA orthopedic examination in January 1996, the 
RO, in a rating action of October 1996, granted service 
connection for a post operative medial collateral ligament 
repair with arthritis of the right knee on the basis that the 
then nonservice-connected residuals of the 1983 arthrotomy 
with collateral ligament repair was aggravated by a 
subsequent period of active duty.  This newly service-
connected right knee disability was combined with the 
veteran's already service-connected right knee chondromalacia 
and assigned a 30 percent evaluation from May 29, 1996.

Review of the record indicates that, after the rating action 
of April 1993, the RO has never specified the exact date when 
it received the veteran's application to reopen a claim of 
service-connection for right knee pathology other than 
chondromalacia.  In view of this, and given that the veteran 
was never informed of the May 1994 RO denial of an increased 
rating for chondromalacia of the right knee, the Board at 
this time considers the date of the veteran's reopened claim 
for service connection for right knee pathology, other than 
chondromalacia to be the date of the January 1994 VA 
examination of the right knee.  

In view of the above, it is apparent that the veteran's claim 
on appeal cannot be comprehensively addressed until all 
clinical records documenting VA treatment for right knee 
symptomatology from March 1992 to May 1996 have been obtained 
and associated with the claims folder.  Review of the current 
record reveals that the veteran has indicated that he has 
received periodic treatment for right knee complaints at the 
Brooklyn VA Medical Center from his service discharge in 
March 1992 to the 1996.  However, the claims folder currently 
contains treatment records documenting treatment from this 
facility only to December 1992.  Moreover, these records 
contain no reference to the veteran's right knee, aside from 
a report of a June 1992 X-ray.  There are no clinical records 
in the claims folder documenting treatment at the Brooklyn VA 
facility from December 1992 through May 1996.  Accordingly 
additional evidentiary development by the RO is necessary 
prior to further appellate consideration of the issue 
certified for appeal.  

This case is accordingly REMANDED to RO for the following 
action:  

1. The RO should contact the service 
department and request verification of 
the veteran's reported period of 
active service in the New York 
National Guard from November 1986 to 
March 1992.  

2. The Ro should obtain copies of all 
clinical records documenting all 
outpatient and inpatient treatment at 
the VA Medical Center in Brooklyn, New 
York from March 1992 through May 1996.  
All records obtained should be 
associated with the claims folder.  

3. Then, the RO should again adjudicate 
the veteran's claim.  If the benefit 
sought remains denied, he and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this  Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional relevant evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


